Title: From John Adams to Timothy Pickering, 25 May 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy May 25th 1799

I received last night your favor of 18th. The misfortune of the hero is much to be regretted. The necessary orders I presume will be dispatched to her at Jamaica but I am not sufficiently informed of her situation to be able to judge what those orders ought to be.
The anonimous letter you inclosed is curious enough. If it is required of me to procure satisfaction for every family ruined by the French, upon pain of assassination, I believe Mr. assassin may do his work.
I am Sir your most humble
